BbowN, J.,
concurring: After the death of her husband, when she became discovert, in my opinion, the plaintiff had the right to repudiate the transaction and sue for the land, or else to affirm the sale and collect the purchase money represented by the purchase money notes and mortgage. It is manifest that she elected to collect the purchase money and thereby affirmed the sale. When she advertised the land under the power of sale contained in the mortgage she thereby demanded the purchase money of the defendant and indicated her election to take the purchase money and not the land. This was as clear an indication of her purpose as if she had brought her suit to foreclose the mortgage and bar the defendant of his equity of redemption. It was a clear, unmistakable and unequivocal election on her part, and when the defendant tendered her the full amount of the purchase money -after the land had been advertised for sale, it was her duty to accept it. As the plaintiff could not have the land and the purchase money both it was her duty, after the death of her husband, if she intended to claim the land, to cancel the purchase money notes and mortgage and return them to the defendant and make demand upon him for the land, which she failed to do.
For these reasons, I concur in the judgment of the Court.